DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 01 March 2021, the Request for Continued Examination has been entered along with the claim amendments.  By this amendment, claims 7 & 20 are cancelled, claims 21-24 have been added, and claims 1-6, 8-19 & 21-24 are currently pending in the application with claims 1-3 withdrawn from further consideration.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01 March 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.	
Election/Restrictions
Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claim is directed to a method of using, while the original claims were drawn to apparatuses, and the claims could have been properly restricted if presented earlier.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 8-15, 17-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2014/0076149 by Adams (Adams) in view of European Patent Publication EP 1 052 470 by Muskat et al (Muskat).
Regarding claim 4, Adams discloses a gas block assembly for a firearm having a barrel (See Figures, clearly illustrated), comprising: a gas block (20) defining a barrel opening configured to receive the barrel of the firearm (See at least Figure 3, clearly illustrated), a gas tube opening (Receives element 24, See at least Figure 3, clearly illustrated), a passageway extending laterally away from the barrel opening to the gas tube opening (12), and a vent opening intersecting the passageway (Contains element 30, See at least Figure 3, clearly illustrated); and a vent plug received within the vent opening (30); and wherein the vent opening is positioned between the gas tube opening and the barrel opening such that a first distance along the passageway from the barrel opening to the vent opening is less than a second distance along the passageway from the barrel opening to the gas tube opening (See at least Figure 3, clearly illustrated).
Adams does not disclose an opening extending along a length of the vent plug or its specific details.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Adams with the noted teachings of Muskat.  The suggestion/ motivation for doing so would have been to allow for a larger variety of cartridges with higher operating pressures to be used in the firearm system as taught by Muskat.
Regarding claim 5, Adams further discloses wherein the vent plug is removably received within the vent opening (See Figures, clearly illustrated).
Regarding claim 6, Adams further discloses wherein the vent plug is threadably received within the vent opening (See Figures, clearly illustrated).
Regarding claim 8, Adams further discloses wherein the vent opening extends from a forward surface of the gas block rearward to the passageway and wherein the gas tube opening extends from a rearward surface of the gas block forwardly to the passageway (See Figures, clearly illustrated).
Regarding claim 9, Adams further discloses wherein the vent plug has a length sufficient to extend at least partially into the passageway when received within the vent opening (See Figures, clearly illustrated).
Regarding claim 10, Muskat further discloses wherein the vent opening has a first cross-sectional dimension adjacent an outer surface of the gas block and a second 
Regarding claim 11, Muskat further discloses wherein the vent plug has a first end matching the first cross-sectional dimension and a second end matching the second cross- sectional dimension (See Figures, clearly illustrated).
Regarding claim 12, Muskat further discloses wherein a portion of the vent opening having the first cross-sectional dimension of the vent opening is a threaded portion and a portion of the vent opening having the second cross-sectional dimension is free of threads (See Figures, clearly illustrated).
Regarding claim 13, Adams further discloses an upper assembly for a firearm, comprising: the gas block assembly of claim 4; an upper receiver; and a barrel attached to the upper receiver; wherein the gas block assembly is attached to the barrel (See Figures, clearly illustrated).
Regarding claim 14, Adams further discloses a firearm, comprising: the upper assembly of claim 13 attached to a lower assembly (See Figures, clearly illustrated).
Regarding claim 15, Adams discloses a kit, comprising: a gas block assembly for a firearm having a barrel, comprising: a gas block defining a barrel opening configured to receive the barrel of the firearm, a gas tube opening, a passageway extending laterally away from the barrel opening to the gas tube opening, and a vent opening intersecting the passageway such that a first distance along the passageway from the barrel opening to the vent opening is less than a second distance along the 
Adams does not disclose the use of multiple vent plugs or the specific details of the vent plugs.
Muskat, a related prior art reference, discloses wherein the vent plug has an opening extending along a length of the vent plug and in communication with the passageway so that high-pressure gas from the barrel communicating with the passageway can pass through the opening in the vent plug and out of the gas block assembly (See previous rejections provided above, details previously addressed); wherein the vent plug is a first vent plug; and a second vent plug for the gas block; wherein the second vent plug has a length (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Adams with the noted teachings of Muskat.  The suggestion/ motivation for doing so would have been to allow for a larger variety of cartridges with higher operating pressures to be used in the firearm system as taught by Muskat.
Regarding claim 17, Muskat further discloses wherein: the second vent plug is free of an orifice extending through the length thereof (See at least Figures 1 and 2, clearly illustrated).
Regarding claim 18, Muskat further discloses wherein: the length of one of the first or second vent plugs is greater than the other (See at least Figures 1 and 2, clearly 
Regarding claim 19, Muskat further discloses wherein: the longer vent plug is free of an orifice (See at least Figures 1 and 2, the plug illustrated in Figure 2 is longer than the plug illustrated in Figure 1).
Regarding claim 21, Adams as modified by Muskat discloses a gas block assembly for a barrel of a firearm, comprising: a gas block defining a barrel opening configured to receive the barrel of the firearm; and a threaded plug having an opening extending therethrough; wherein the gas block defines a passageway configured to receive high-pressure gas from the barrel when the firearm is operated; wherein the opening of the threaded plug communicates with the passageway such that the high-pressure gas passes through the opening of the threaded plug when the firearm is operated; and wherein the passageway has a passageway length extending laterally away from the barrel opening from a first end to a second end and the threaded plug is positioned in the passageway between the first end and the second end of the passageway length such that a first distance along the passageway length from the first end to the threaded plug is less than a second distance along the passageway length from the first end to the second end (See rejections provided above, all details previously addressed).
Regarding claim 22, Muskat further discloses wherein the threaded plug is configured to reduce a hydraulic diameter of the passageway such that the passageway has a hydraulic diameter at the threaded plug that is less than a hydraulic diameter of the passageway at the barrel opening (See Figures, clearly illustrated).
Regarding claim 23, Adams further discloses wherein an end of the opening of the threaded plug has a hexagonal cross-section (See Figures, clearly illustrated).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Muskat as applied to claim 15 above, and further in view of U.S. Patent 2,340,293 issued to Balleisen (Balleisen).
Regarding claim 16, Adams as modified by Muskat does not disclose utilizing multiple plug members with different sized orifices and/or openings.
Balleisen, a related prior art reference, discloses utilizing multiple plug members with different sized orifices and/or openings (Clearly disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Adams as modified by Muskat above with the noted teachings of Balleisen.  The suggestion/ motivation for doing so would have been to be able to compensate for a larger variety of factors affecting the reloading operation as taught by Balleisen.
Combining the teachings would yield the following limitations: wherein: the opening of the first vent plug has a minimum cross-sectional dimension; and the second vent plug has an orifice extending through the length thereof, the orifice of the second vent plug having a minimum cross-sectional dimension less than that of the opening of the first vent plug (Applying the teachings of Balleisen would yield multiple plugs with different sized ports and/or openings).
Response to Arguments
Applicant’s arguments with respect to the claim(s) has/have been considered but are moot because the new ground of rejection does not rely on any reference or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641